      Case: 1:18-cv-07936 Document #: 21 Filed: 02/08/19 Page 1 of 1 PageID #:119




                                 UNITED STATES DISTRICT COURT
                                     Northern District of Illinois
                                     219 South Dearborn Street
                                       Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk



2/8/2019

Edward A. Garmatz Federal Building and United States Courthouse
101 West Lombard Street, Room 4415
Baltimore, MD 21201-2605

Re: Fox et al v. Marriott International, Inc. et al

USDC Case Number: 18-cv-7936

MDL Number: 2879


Dear Clerk:

Enclosed is the certified record that is being transferred to your court pursuant to an order entered
by the MDL Judicial Panel on 2/8/2019:

          Was electronically transmitted to: USDC District of Maryland

          Paper documents sent via certified mail:

Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                       Sincerely.
                                                       Thomas G. Bruton, Clerk

                                                       By:     /s/ S. Bodnarchuk
                                                               Deputy Clerk

Enclosures

New Case No. ____________________________                            Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties
Rev. 11/10/2016
